Citation Nr: 1820682	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  12-22 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Albany, NY


THE ISSUE

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on September 12, 2011, at Strong Memorial Hospital, in Rochester, New York.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1985 to December 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 decision of the Department of Veterans Affairs Medical Center (VAMC) in Albany, New York. In February 2015, the Board remanded the claim for additional development and adjudicative action.

The Veteran testified in support of these claims during a videoconference hearing held at the RO before the undersigned Veterans Law Judge in July 2013.


FINDINGS OF FACT

1. The Veteran incurred private medical expenses on September 12, 2011, at Strong Memorial Hospital, in Rochester, New York.

2. A claim for reimbursement of the private medical services was submitted in excess of 90 days after the services were rendered.


CONCLUSION OF LAW

The requirements for reimbursement for unauthorized private medical expenses incurred on September 12, 2011, at Strong Memorial Hospital, in Rochester, New York are not met. 38 U.S.C. § 1725 (2012); 38 C.F.R. §§ 17.1002, 17.1004 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C. § 1725, VA is authorized to reimburse eligible veterans for the reasonable value of emergency treatment furnished in a non-Department facility. To be eligible, a veteran must be an active Department healthcare participant who is personally liable for the emergency treatment furnished. In cases where reimbursement is warranted, payment may be made directly to the hospital or other health care provider that furnished the treatment, or to the person or organization that paid for such treatment on behalf of the Veteran. 

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C. § 1725 and 
38 C.F.R. §§ 17.1000-1008. Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177. The provisions of the Act became effective as of May 29, 2000.

In order to receive payment or reimbursement under § 1725, a claim must be filed within 90 days of the latest of the following: (1) the date that the veteran was discharged from the facility that furnished the emergency treatment; (2) the date of death, but only if the death occurred during transportation to a facility for emergency treatment or if the death occurred during the stay in the facility that included the provision of the emergency treatment; or (3) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.

The Veteran's treatment occurred on September 12, 2011 at Strong Medical Hospital in Rochester, New York. As such, a claim for reimbursement must have been received by December 11, 2011; however, her claim was received in April 2012. This claim was made in excess of 90 days following the last day of treatment. Thus, it was not timely filed. 

There is no evidence that the Veteran took any action to obtain payment or reimbursement for the treatment from a third party. On several occasions she stated that she does not have insurance. 

While the Veteran testified during her July 2013 videoconference hearing that she mailed a copy of her medical bill to VA prior to being admitted to the hospital for a prolonged stay, there is no evidence in the Veteran's claims file to substantiate this claim. In response to the Board's February 2015 remand, the AOJ thoroughly researched records in an attempt to find any correspondence or bills submitted by the Veteran and was unable to locate any.

The Board recognizes that the Veteran asserts that she submitted a copy of the bill to VA and then was hospitalized. However, the Board is without authority to grant benefits on an equitable basis. See 38 U.S.C. §§ 5103, 7104. "No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress." Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement for unauthorized private medical expenses incurred on September 12, 2011, at Strong Memorial Hospital, in Rochester, New York is denied.



____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


